DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 13 is objected to because of the following informality:  in line 1 the article 
– a – should be inserted between “of” and “target” .  

Appropriate correction is required.





Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) in claim 1, line 10, the phrase “a voltage applied between which “ is not clear.  The Examiner suggests instead – a voltage applied between it -- .;

b) claim 1 includes the limitation “an eliminating electrode, a voltage applied between which and the counter electrode has the same polarity as the measuring voltage to eliminate the target substance by oxidizing or reducing the target substance.[italicizing by the Examiner]”  This limitation, though, is a method limitation; however, claim 1 is for  a device.  Thus, the statutory class of claim 1 is not clear.  If claim 1 were published, as is, in patent the Public would not know whether they had to actually apply a voltage as claimed in order to infringe the device;

b) claim 1 includes the limitation “an eliminating electrode, a voltage applied between which and the counter electrode has the same polarity as the measuring voltage to eliminate the target substance by oxidizing or reducing the target substance.[italicizing by the Examiner]”  Is Applicant requiring that a measuring voltage be applied?  If so the statutory class of claim 1 is not clear.  If claim 1 were published, as is, in patent the Public would not know whether they had to actually apply a measuring voltage as claimed in order to infringe the device;



c) regarding claims 3, 11, and 12, the phrase "ring-like" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).

d) in independent claim 9, the acronym LSI" in “LSI chip renders the claim indefinite because it does not to appear to be defined in the specification.  The Examiner assumes that Large-Scale-Integration as used in electronic digital technology is meant by “LSI”:

    PNG
    media_image1.png
    986
    1308
    media_image1.png
    Greyscale

Excerpted from “Principles of Digital Design  - Digital Technology” slide deck by Daniel Gajski, University of California, Irvine, 2011
Double Patenting


Note that the double patenting rejections below are based on U.S. Patent no. 10,732,137 B2, which issued from U.S. application 16/095,531, not from U.S. application 15/776,095.  Since the basis for the divisional status of application 17/240,357 is a Restriction Requirement made in U.S. application 15/776,095, double patenting rejections based on U.S. Patent no. 10,732,137 B2 are not precluded. 


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,732,137 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,732,137 B2 explicitly or im0plicitly meets all of the limitations of claim 1 of the instant application.  To wit, 






claim 1 

    PNG
    media_image2.png
    313
    632
    media_image2.png
    Greyscale
















claim 1 of U.S. Patent No. 10,732,137 B2

 
    PNG
    media_image3.png
    437
    466
    media_image3.png
    Greyscale










claim 1

    PNG
    media_image4.png
    375
    670
    media_image4.png
    Greyscale


claim 1 of U.S. Patent No. 10,732,137 B2

    PNG
    media_image5.png
    77
    432
    media_image5.png
    Greyscale









claim 1

    PNG
    media_image6.png
    483
    692
    media_image6.png
    Greyscale











claim 1 of U.S. Patent No. 10,732,137 B2

    PNG
    media_image7.png
    431
    466
    media_image7.png
    Greyscale



Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,732,137 B2.  Claim 1 , from which claim 2 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 2 is prima facie obvious over claim 1 of U.S. Patent No. 
10,732,137 B2 itself as just rearrangement of parts (see MPEP 2144.04(VI)(C)) as this clam already requires both the working electrode and the eliminating electrode to be located at the bottom of the electrolytic solution well. 


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,732,137 B2.  Claim 2 , from which claim 3 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 4 is implied by claim 4 of U.S. Patent No. 10,732,137 B2 as claim 4 requires

    PNG
    media_image8.png
    224
    428
    media_image8.png
    Greyscale

Note that the Examiner considers “a horseshoe shape” to be “ring-like”. 




Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,732,137 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 13 of U.S. Patent No. 10,732,137 B2 meets all of the limitations of claim 9 of the instant application1 except for “by which each of the first electrodes is surrounded…”, which is prima facie obvious as just a rearrangement of parts (see MPEP 2144.04(VI)(C))  since claim 13 (nor any of the other claim) in U.S. Patent No. 10,732,137 B2 preclude the second electrode from surrounding the first electrodes and not material benefit has been accorded to such an configuration for the second electrode.  .


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,732,137 B2.  Claim 13 , from which claim 2 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because (1) having the at least one second electrode includes two or more second electrodes is prima facie obvious as mere multiplication of parts (see MPEP 2144.04(VI)(B)), and (2) claim 14 of U.S. Patent No. 10,732,137 B2 requires the second electrode to have a horseshoe shape, which is the Examiner is construing a type of ring-like shape.  


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,732,137 B2.  Claim 9, from which claim 13 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,732,137 B2 is silent as to the possible shape of the second electrode, so to have it have a shape like a two-dimensional grid is effectively prima facie obvious as a just a shape change (see MPEP 2144.04(IV)(B)).  







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kurnik et al. US 5,989,409 (hereafter “Kurnik”) in view of Ross et al. US 4,795,542 (hereafter “Ross”).

Addressing claim 1, Kurnik discloses an electrochemical measurement device (see Figure 3A and col. 1:1-7) adapted to measure a current between two electrodes in an electrolytic solution, the current being produced by an oxidation or reduction reaction of target substance generated by a specimen contained in the electrolytic solution, and the oxidation or reduction reaction being caused by applying a measuring voltage between the two electrodes (see col. 1:10-15, col. 1:34-36, and col. 3:43-47), 
the device comprising: 
the two electrodes, hereafter one being referred to as a working electrode (1; 
col. 9:45-46) and another being referred to as a counter electrode (7; 
col. 9:45-46) ; 
and 
an eliminating electrode (2; col. 9:45-46, and col. 4:38-49) , a voltage applied between which and the counter electrode has the same polarity as the measuring voltage to eliminate the target substance by oxidizing or reducing the target substance 
(see again col. 4:38-49 and also see Figure 2 and col. 9:45 -  col. 10:2).
Kurnik, though, does not disclose “an electrolytic solution well which accommodates the electrolytic solution…”  
Ross discloses an electrochemical measurement device adapted to measure a current between two electrodes in an electrolytic solution, the current being produced by an oxidation or reduction reaction of target substance generated by a specimen contained in the electrolytic solution, and the oxidation or reduction reaction being caused by applying a measuring voltage between the two electrodes, 
the device comprising: 
the two electrodes (13, 14), hereafter one being referred to as a working (13) electrode and another being referred to as a counter electrode (14)2.  See the title, Abstract, Figure 1, col. 2:3-49, and col. 9:13-31.  
Ross further discloses providing in the electrochemical measurement device an electrolytic solution well (30) which accommodates the electrolytic solution (Figure 1,  col. 7:26-40, and col. 9:63 – col. 10:2).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an electrolytic solution well as taught by Ross for the electrochemical measurement device of Kurnik because this would be an easily implemented modification that would create an alternative embodiment that would allow blood glucose to be measured away from a patient.  The of Kurnik is mainly disclosed as being useful for detecting glucose that moves through human skin (see, for example, col. 11:41 – col. 12:9 – that is, the electrochemical measurement device in the example embodiments is a skin patch sensor.  However, there may be medical circumstances where measuring of a patient’s glucose level based on glucose that has migrated through the skin may not be considered reliable enough, for example, if a patient is acutely ill, is undergoing surgery or is undergoing childbirth, patient blood itself may then be preferred as a sample.  Simply using an alternative embodiment of  electrochemical measurement device of Kurnik with an electrolyte well as taught by Ross will allow  determining a patient’s glucose level based on glucose from blood.  There is a reasonable expectation of success as Kurnik discloses that electrochemical measurement device is capable of measuring glucose “at levels that are 1, 2, or even 3 orders of magnitude less than the concentration of that compound in blood.  See Kurnik col. 11:62 – col. 12:9.       
	

Addressing claim 2, for the additional limitation of this claim see Kurnik Figure 3C and col. 6:63-66.

Addressing claim 3, for the additional limitation of this claim see Kurnik 
Figures 1B, 3A, and 3B, and col. 6:47-51.



Other Relevant Prior Art

The Office Action issued in European Patent Office counterpoint patent application 16866061.1, dated June 17, 2022, rejects claim 1 of that application as lacking an inventive step over documents D1 and D53 (relevant to independent clam 1 of U.S. 17/240357 rather than independent claim 9).  In the EPO rejection of claim 1 electrodes 3 and 32 in D5 are construed as eliminating electrodes.  However, these electrodes are understood by the U.S. Examiner to be working electrodes to be used with the counter electrode 11 to measure the target substance based on current flow after applying a voltage between the working electrode and the counter electrode.  See D5 translation page 6, the fifth and fourth paragraphs from the bottom of the page; page 7, the fourth and third paragraphs from the bottom of the page; and page 9, last paragraph.  In any event, even if electrode 3 in D5 is construed as a working electrode and electrodes 32 as an eliminating electrode, D5 would just be redundant with Kurnik as applied in the rejections under 35 U.S.C. 103 above.        


The Office Action issued in Chinese counterpart patent application no. 2012010095821.3, dated April 20, 2022, rejects claim 1 of the application over documents D1 (an article by Kosuke) and D2 (an article by Sen) together (relevant to independent clam 9 of U.S. 17/240357 rather than independent claim 1).  However, neither D1 nor D2 discloses  “at least one second electrode located in the sensor region, by which each of the first electrodes is surrounded…[italicizing by the Examiner]”  The electrode pair at each row and column address in D1 are interdigitated.  See the last paragraph on page 682.  In a full color version of D1 the rings shown in the rightmost box in Figure 1 alternate red and blue to signify rigs of the working electrode and of the counter electrode.   





Allowable Subject Matter

Claims 4-8, 10, 12, and 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 4 the combination of limitations requires “wherein: the eliminating electrode has a shape like a two-dimensional grid, and the working electrode is positioned at one of interstices of the two-dimensional grid, without contacting the eliminating electrode.”
In contrast, the claims in U.S. Patent No. 10,732,137 B2 only disclose having the eliminating electrode have the shape a horseshoe shape (claim 3) or a serpentine shape (claim 5).  A two-dimensional grid does not appear to be an obvious shape change over a horseshoe shape or a serpentine shape.  Moreover, there is not in the claims to suggest that the working electrode would be  positioned at one of interstices of the two-dimensional grid, without contacting the eliminating electrode.  
In contrast, in Kurnik the eliminating electrode has a ring shape.  See Figures 1B and 3A, and col. 6:47-50.  Moreover, based on Kurnik Figures 1B and 5A it is clear that having the eliminating electrode have a shape like a two-dimensional grid is not possible as it would be structurally incompatible with the either electrodes.  

b) in claim 5 the combination of limitations requires “wherein: the eliminating electrode is a flat electrode in which voids are formed, and the working electrode is positioned at one of the voids, without contacting the eliminating electrode.”
In contrast, the claims in U.S. Patent No. 10,732,137 B2 only disclose having the bottom electrode, which is flat, have pores.  Moreover, this is while the eliminating electrode has a horseshoe shape or a serpentine shape.  See 
claims 7 and 8 of U.S. Patent No. 10,732,137 B2.  The Examiner also notes that claim 5 requires “the working electrode is positioned at one of the voids, without contacting the eliminating electrode…”, so having the eliminating electrode have voids is more than just making it porous. 
	In contrast, in Kurnik the eliminating electrode appears to be continuous, that is, there is no suggestion of providing voids in it or that voids would be desirable.  Even if voids were provided they would be quite small, not large enough for the working electrode to be positioned in one of them.
In contrast, in Kurnik the eliminating electrode is planar and so two-dimensional.  Se Figures 1B, #a, and 3C.


 c) in claim 6 the combination of limitations requires “wherein the eliminating electrode has a three-dimensionally extending structure.”
	In contrast, the claims in U.S. Patent No. 10,732,137 B2 only disclose having the eliminating electrode have a horseshoe shape (claim 3) or a serpentine shoe (claim 5), which are typically two-dimensional shapes.  
In contrast, in Kurnik the eliminating electrode is planar and so two-dimensional.  Se Figures 1B, #a, and 3C.

d) claim 7 depends from allowable claim 6.

e) in claim 8 the combination of limitations requires “wherein the eliminating electrode includes both of an electrode located in the same plane as the working electrode and an electrode disposed above the plane and having a three- dimensionally extending structure.”
	In contrast, the claims in U.S. Patent No. 10,732,137 B2 only disclose having the eliminating electrode have a horseshoe shape (claim 3) or a serpentine shoe (claim 5), which are typically two-dimensional shapes.  
In contrast, in Kurnik the eliminating electrode is planar and so two-dimensional.  Se Figures 1B, #a, and 3C.

f) in claim 10 the combination of limitations requires “the transducer further comprises a third electrode having a shape of a three- dimensional grid, and the third electrode is disposed above the sensor region.”
	In contrast, while the claims in U.S. Patent No. 10,732,137 B2 can be said to disclose having the transducer further comprise a third electrode (“a bottom electrode”) there is no suggestion of it having a shape of a three- dimensional grid, and being disposed above the sensor region.

g) claims 12, 14, and 16 each depend from allowable claim 10.

h)  in claim 15 the combination of limitations requires “wherein: the at least one second electrode includes only one second electrode, the one second electrode is a flat electrode in which voids are formed, and each of the first electrodes is positioned at one of the voids, without contacting the one second electrode.”  
	In contrast, none of claims 13-164 in U.S. Patent No. 10,732,137 B2 having the second electrode be as claimed, which is more than just an arbitrary shape change.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             November 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the claim 9 limitation “at least one second electrode located in the sensor region” is implied by the last four lines of claim 13, which requires that the at the second electrode is bonded to the pad or the bottom electrode, which  is located in the sensor region. 
        2 One of skill in the electrochemical sensor art would understand from Ross col. 9:13-31, that although  electrode 14 is called a reference electrode, since only two electrodes are used for current measurement it is in fact a counter/reference electrode, that is it functions as a counter electrode as well as a reference electrode.  
        3 Documents D1 and D5 are respectively EP 2840389 A1 (European Search Opinion 01/08/2019) and     WO 2015/151395 A1 (Annex to the communication 12/12/2019, sheet 2 – Global Dossier).  Also, both of these documents are in Japanese, except for the Abstract.  The U.S. Examiner has obtained English language translations of them.  
        4 There is nothing in claims 13-16 to indicate that the second electrode is an eliminating electrode.